Citation Nr: 0026384	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-13 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from April 1944 to December 
1945.  The veteran was a prisoner-of-war (POW) of the German 
Government.  He died in March 1988.  The cause of death was 
acute myocardial infarction due to arteriosclerotic heart 
disease.  No other causes of death were listed.  At time of 
death, the veteran was service connected for disabilities 
including anxiety nears, rated as 30 percent disabling.

Service connection for the cause of the veteran's death was 
denied by the RO in August 1988.  The appellant was notified 
of this decision and did not appeal.  

By rating action in November 1988 and again in December 1995, 
the RO denied the appellant's request to reopen the claim of 
service connection for the cause the veteran's death.  The 
appellant was notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 decision by the 
RO which denied service connection for the cause of the 
veteran's death.  The Board remanded the appeal to the RO to 
comply with the appellant's request for a travel board 
hearing.  The appellant was scheduled for a hearing at the RO 
in June 2000, but canceled due to poor health and 
transportation problems.  At that time, the appellant 
requested to be rescheduled for another hearing at her local 
RO office.  The RO offered the appellant the opportunity for 
a videoconference hearing before a member of the Board.  
However, in a letter received in August 2000, the appellant 
stated that she wished to withdraw her request for a hearing, 
and that she wanted her claim to be forwarded to the Board 
for appellate consideration.  

As indicated in the March 2000 remand, service connection for 
the cause of the veteran's death was denied by the RO, most 
recently in December 1995.  Although the RO adjudicated the 
issue on a de novo basis in January 1998, the claim can only 
be reopened upon submission of new and material evidence.  In 
this regard, the Board is required to conduct an independent 
new and material evidence analysis in claims involving final 
rating decisions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, 
the Board has recharacterized the issue to reflect the 
appropriate adjudicatory question.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was last finally denied by an unappealed rating decision by 
the RO in December 1995.  

2.  The additional evidence received since the December 1995 
rating decision has not been considered previously and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  There is a plausible claim of service connection for the 
cause of the veteran's death.  

4.  The veteran served in combat during World War II.  


CONCLUSIONS OF LAW

1.  The December 1995 RO decision which denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

3.  The claim of service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302 (1999).  

As noted above, service connection the cause of the veteran's 
death was last finally denied by the RO in December 1995.  
The appellant was notified of this decision and did not 
appeal.  Because the present appeal does not arise from an 
original claim, but rather comes from an attempt to reopen a 
claim which was denied previously, the Board must bear in 
mind the important distinctions between those two types of 
claims.  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims  (hereinafter, "the Court") 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  

Factual Background

The evidence of record at the time of the rating decision in 
August 1988 included the veteran's service medical records; 
several private medical statements, and VA examination 
reports, including POW Protocol examinations in September and 
October 1985.  

The service medical records, VA records, and private medical 
statements show no evidence of any cardiovascular disease, 
including hypertension during service or prior to his death 
in March 1988.  An echocardiogram taken in conjunction with a 
POW Protocol examination in September 1985 showed changes 
suggestive of an old inferior wall infarction of undetermined 
age.  No other cardiovascular abnormalities were noted on 
examination at that time.  On a VA psychiatric examination in 
September 1985, the veteran reported that he had no active 
physical complaints or diseases, and that he was not taking 
any medications.  

Based on the above evidence, the RO denied service connection 
for the cause of the veteran's death in August 1988.  The 
appellant was notified of this decision and did not appeal.  

In October 1988, the appellant submitted a copy of an autopsy 
report dated in March 1988.  The pathologic diagnoses 
included coronary artery disease manifested by severe 
atherosclerosis of the left coronary artery; recent 
infarction of the left ventricle, anterior/septum, and an old 
infarction of the intraventricular septum.  

Based on the above evidence, the RO denied service connection 
for the cause of the veteran's death in November 1988.  The 
appellant was notified of this decision and did not appeal.  

In October 1995, the appellant requested to reopen her claim 
of service connection for the cause of the veteran's death 
based on the evidence already of record.  In December 1995, 
the RO denied the appellant's claim.  The appellant was 
notified of this decision and did not appeal.  

The evidence added to the record since the December 1995 
rating decision includes VA treatment records (including 
duplicate copies) from 1982 to 1988; a statement from a 
private physician, D. Parsick, M.D., received in September 
1996; a VA medical opinion from a staff cardiologist, and a 
copy of a medical paper on the subject of the development of 
hypertension in war veterans.  


Analysis

The additional evidence, including the statement from Dr. 
Parsick, is new as it was not previously considered by the RO 
and provides additional information which suggests that the 
veteran's death was related to a service-connected 
disability.  The statement is also material as it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156.  Having 
decided that Dr. Parsick July 1996 statement is new and 
material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Alternatively, 
the third Caluza element can be satisfied under 38 C.F.R. 
3.303(b) (1999) by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In this 
case, the recent statement by Dr. Parsick constitutes 
plausible competent medical evidence to support the 
appellant's claim that the veteran's death was related to a 
service-connected disability.  Accordingly, the Board finds 
that the appellant's claim is well grounded.  

In addressing the final step of the analysis, the Board must 
consider any due process issues as addressed by the Court in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the claim 
on a de novo basis would cause prejudice to the veteran.  In 
this regard, the Board finds that the case must be remanded 
to the RO to fulfill the duty to assist under 38 U.S.C.A. 
§ 5107(b), and to afford the appellant an opportunity to 
present evidence and argument in support of her claim.  Thus, 
due process considerations will be afforded the veteran in 
connection with the REMAND decision.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death, the appeal to reopen is 
granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for the cause of the veteran's death, the 
RO must now consider the issue on a de novo basis.  
Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all medical care 
providers who treated the veteran for any 
cardiovascular problems, including 
hypertension since his discharge from 
service.  The appellant should also be 
asked to provide the names of any 
medications the veteran took for 
hypertension and the name of the 
physician who prescribed it.  Based on 
her response, the RO should attempt to 
obtain copies of all such records, not 
already obtained, from the identified 
treatment sources, and any additional VA 
records, and associate them with the 
claims folder.  Of particular interest 
are copies of any records from Dr. D. 
Parsick, 399 North Ninth St., Scranton, 
PA 18504 for the period 1975 to 1988.  
This physician should also be requested 
to furnish the reasons and based, with 
citation to accepted medical literature, 
supporting the conclusions reached in his 
1996 letter.  If the RO does not receive 
a response to requests for records from 
any of the private sources identified by 
the appellant, she should be so notified 
and informed that she may obtain and 
submit any pertinent records.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999).  

3.  After the requested development has 
been completed, the RO should 
readjudicate the appellant's claim on a 
de novo basis, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

